Third District Court of Appeal
                               State of Florida

                         Opinion filed November 4, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-578
                         Lower Tribunal No. 12-37737


                                Regions Bank,
                                    Appellant,

                                        vs.

                               Mario Squitieri,
                                    Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Valerie R. Manno Schurr, Judge.

     Marcadis Singer, P.A., and Robert J. Lindeman (Tampa), for appellant.

     Javits & Associates, P.A., and David B. Javits, for appellee.


Before EMAS, C.J., and SCALES and HENDON, JJ.

     HENDON, J.

     Regions Bank appeals from a non-final order temporarily granting, without

prejudice, Mario Squitieri’s Emergency Claim of Exemption from a writ of
garnishment. We reverse the order under review and remand for a hearing as

required by section 77.041(3) of the Florida Statutes.

      In 2014, Regions Bank obtained a default final judgment against Squitieri in

the amount of $198,234.72. In 2019, Regions Bank filed a motion for writ of

garnishment, requesting that the trial court issue a writ of garnishment against a

certain bank (“Garnishee”). The trial court issued the writ, and on January 13, 2020,

the Garnishee filed an amended answer, stating that there were two accounts with

funds that may be subject to the writ of garnishment, and that it had set aside those

funds, totaling over $13,000.00. The following day, Regions Bank mailed to

Squitieri the motion for writ of garnishment, the writ of garnishment, and a notice

of his rights against garnishment.

      On January 30, 2020, Squitieri filed a motion to dissolve the writ of

garnishment and a sworn claim of exemption, requesting a hearing and asserting that

the funds in the bank accounts are “proceeds from homestead,” and therefore,

exempt from garnishment under Article X, § 4, of the Florida Constitution. On

February 3, 2020, Regions Bank opposed Squitieri’s sworn claim of exemption and

requested an evidentiary hearing.

      On March 17, 2020, the trial court entered a “Temporary Order on Claim of

Exemption,” explaining that the court had temporarily cancelled all hearings to limit

the spread of the Coronavirus, and therefore, “in an overabundance of caution,” the


                                         2
trial court was temporarily granting Squitieri’s claim of exemption, without

prejudice, to bring the claim of exemption to the trial court’s attention “in the near

future so the Court can resolve this with a full hearing.” Rather than bringing the

matter to the trial court’s attention, Region Bank filed this non-final appeal. 1

      Regions Bank argues that the trial court reversibly erred by temporarily

granting Squitieri’s claim of exemption to garnishment without a hearing to

determine the veracity of the claim of exemption. We agree.

      Section 77.041(3) of the Florida Statutes, provides as follows:

      Upon the filing by a defendant of a sworn claim of exemption and
      request for hearing, a hearing will be held as soon as is practicable to
      determine the validity of the claimed exemptions. If the plaintiff or the
      plaintiff’s attorney does not file a sworn written statement that answers
      the defendant’s claim of exemption within 8 business days after hand
      delivering the claim and request or, alternatively, 14 business days if
      the claim and request were served by mail, no hearing is required and
      the clerk must automatically dissolve the writ and notify the parties of
      the dissolution by mail.

      In the instant case, the trial court realized that it needed to conduct a hearing

on Squitieri’s claim of exemption, but due to the cancellation of hearings in response

to the coronavirus, it did not hold the required hearing before temporarily granting

Squitieri’s claim of exemption. As a hearing is required under section 77.041(3),

we reverse the order under review and remand with directions to the trial court to


1
   We have jurisdiction pursuant to Florida Rule of Appellate Procedure
9.130(3)(C)(ii).

                                           3
conduct the required hearing.

      Reversed and remanded.




                                4